Citation Nr: 1043214	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-05 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

Angela Barner, Law Clerk





INTRODUCTION

The Veteran served on active duty from September 1984 to June 
1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Winston-Salem, North Carolina.  

A claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability has been raised by the record but has not been 
addressed by the Agency of Original Jurisdiction (AOJ).  
Although, it has been held that this issue is part of a 
claim for increase, the AOJ has not yet addressed it, and 
the Board cannot do so in the first instance.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Therefore, it is 
referred to the AOJ for appropriate action.  



FINDING OF FACT

The Veteran's service-connected PTSD is productive of a depressed 
mood, anxiety, occasional panic attacks, and moderate insomnia 
with nightmares, and results in moderate occupational and social 
impairment.  



CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, 
for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).  

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In November 2004, March 
2006, March 2008, and March 2010 letters, the Veteran was 
notified of the information and evidence needed to substantiate 
and complete the claim on appeal.  Additionally, the March 2006 
and March 2008 letters provided him with the general criteria for 
the assignment of effective dates and initial ratings.  Id.  
Further, the Veteran is not prejudiced as a reasonable person 
could have been expected to understand what was needed to 
substantiate his claim.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Specifically, the March 2008 letter provided a 
citation to the applicable rating schedule, and the December 2008 
statement of the case (SOC) included the applicable diagnostic 
codes.  As such, the Board finds that VA met its duty to notify 
the Veteran of his rights and responsibilities under the VCAA.  

The Board notes that, in the present case, initial notice was 
issued to the Veteran prior to the January 2008 adverse 
determination on appeal; thus, no timing issue exists with regard 
to the notices provided the claimant.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Although complete diagnostic criteria were not 
sent prior to the initial determination, subsequently, the claim 
was readjudicated, and a supplemental statement of the case was 
provided in May 2010, thus correcting the timing defect.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  That case, however, was subsequently overturned by 
the U.S. Court of Appeals for the Federal Circuit, and is no 
longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issue on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  The 
Veteran has also been afforded VA medical examinations in 
December 2007 and May 2010.  The Board notes that the VA 
examination reports contain sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and are adequate 
for purposes of this appeal.  In March 2010, the RO requested 
that the Veteran submit any additional private records or sign an 
authorization for the same, but the Veteran did not respond.  
Thus, the Board is not aware, and the Veteran has not suggested 
the existence of, any additional pertinent evidence not yet 
received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks a disability rating in excess of 30 percent for 
PTSD.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the schedule 
for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2010).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, 
however, the assignment of initial ratings is under 
consideration, the level of disability in all periods since the 
effective date of the grant of service connection must be taken 
into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the appropriate 
degree of disability to be assigned, such doubt shall be resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

PTSD is rated under Diagnostic Code (DC) 9411, for PTSD, which 
provides a 30 percent rating for occupational and social 
impairment with occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

In evaluating psychiatric disorders, the Board is mindful that 
the use of the term "such symptoms as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve only as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

There are several VA examinations of record, as well as several 
reports by the Veteran's private psychiatrist, which document the 
severity of the Veteran's service-connected PTSD.  The earliest 
VA psychiatric examination of record is dated in December 2007.  
At that examination, the Veteran reported having difficulty 
sleeping, with nightmares several times a week; feeling 
depressed, sad (having crying episodes) and withdrawn such that 
he did not go out much; experiencing intrusive thoughts and 
anxiety; startling easily; being hypervigilant and uncomfortable 
in large crowds.  He communicated that his appetite and 
concentration were fair.  He reported no suicide attempts, panic 
attacks, or drug or alcohol problems.  He explained that he had 
been unemployed for several years, then worked for a child 
support unit, and at that time and during the previous year 
worked as a jailer.  He contended that he did not miss any work 
due to his psychiatric symptoms.  The Veteran communicated that 
he dressed and fed himself, cared for his own toilet needs, lived 
with his family and did chores around the house.  He shared that 
he did not have close friends.  He explained that he was at that 
time married with two children, to whom he described his 
relationship as "close."  Regarding his family, he explained 
that he was the eldest of five sons, and that his parents were 
both living and "nice."  

Mental status evaluation revealed an alert, cooperative, soft-
spoken Veteran who was casually, but appropriately dressed, and 
answered questions as well as volunteered information.  There 
were no loosened associations; flight of ideas; bizarre motor 
movements or tics; homicidal or suicidal ideation or intent, 
delusions; hallucinations; ideas of reference or suspiciousness.  
The Veteran's mood was "a bit tense," but he was cooperative 
and friendly with appropriate affect.  His memory, both remote 
and recent, appeared adequate, as did his insight, judgment and 
intellectual capacity.  The examiner noted the Veteran's report 
of nightmares and intrusive thoughts, and his indication that he 
avoided things that reminded him of the stressful events, and 
felt less interest in social activities, and distant from others.  
The examiner indicated that the Veteran was irritable; somewhat 
withdrawn; anxious; easily startled; and, that he suffered from 
sleep disturbance.  The examiner suggested that these problems 
had interfered with social activities and caused distress, as the 
Veteran had reported that he was not "as outgoing."  The 
examiner commented that the Veteran had no friends, did not 
attend church, had limited interests, but that he worked full 
time and did not miss any work.  The examiner assigned a global 
assessment of functioning (GAF) score of 55, and noted the 
Veteran was capable of handling his financial affairs.  The Court 
of Appeals for Veterans Claims (CAVC) has noted that a 55 to 60 
score indicates "moderate difficulty in social, occupational, or 
school functioning."  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  In reviewing the Veteran's private psychiatry records, 
the examiner stated that the psychiatrist's evaluation that the 
Veteran was totally and permanently unemployable was in error, or 
else the Veteran had made a remarkable recovery with treatment.  

The Veteran was afforded another VA examination in May 2010.  He 
acknowledged that at that time he was not involved in any 
treatment except for taking over-the-counter sleeping aids, which 
he found somewhat useful.  He explained that he had been treated 
in the past in the private sector and by the VA with limited 
benefit.  The Veteran contended that he had not had remission of 
symptoms since his previous examination.  He complained of 
difficulties with anxiety; depression; anger; irritability; 
decreased energy; crying spells several times per month; and, 
insomnia.  He reported it took half an hour to forty-five minutes 
to fall asleep, and that he slept only four to five hours, with 
one to two short awakenings lasting approximately fifteen minutes 
per night.  The Veteran indicated that he experienced panic 
attacks occasionally, perhaps once or twice per month.  He denied 
substance abuse.  He reported trauma-related flashbacks triggered 
by loud noise.  He communicated that he had nightmares one to two 
times per month.  The Veteran indicated that he was divorced in 
March 2009, and contended that his isolation, irritability, and 
lack of desire to socialize contributed to the divorce.  He 
reported no legal issues, no family history of psychiatric 
issues, and denied abuse as a child.  He indicated that he was 
working full time as a supervisory jailer, and had been in that 
capacity for about three and a half years.  The Board recognizes 
that the examiner acknowledged the Veteran missed about "2 to 3 
per month" and finds that this is a clerical error, and that the 
context indicates the Veteran missed about two to three days per 
month.  The Veteran contended that his work absences were due to 
fatigue, depression, and anxiety, which resulted in some 
irritability on the job, and interfered with his effectiveness.  
The Veteran reported that he lived with his two children, ages 
thirteen and fifteen.  In addition, the Veteran contended that he 
took care of himself, dressing, bathing, and feeding himself, and 
that in a typical day he worked, did household chores, and 
childcare duties, and watched television to relax.  He stated 
that he occasionally socialized outside the house, but contended 
that he did not have many friends and did not visit with 
relatives, many of whom lived outside of the United States.  The 
Veteran described being guarded in public places, and tending to 
sit with his back to the wall and his eyes on the door, but 
explained that he enjoyed himself when in this guarded position.  
He stated that he did not attend church.  

The examiner indicated that the Veteran was showing moderate 
social, recreational and familial maladjustment and appeared to 
have mild to moderate occupational impairment, and moderate 
social impairment.  The examiner noted that the record did not 
indicate any recent VA treatment, which is discussed further 
below.  Mental status examination revealed a man who looked his 
stated age, was alert, oriented, and cooperative, with no sign of 
a thought disorder, loosened associations, flight of ideas, 
hallucinations, delusions, obsessions, compulsions, or phobias.  
The examiner noted that the Veteran rated himself as moderately 
to severely depressed and anxious most of the time.  The examiner 
indicated that the Veteran had moderate insomnia, anger, and 
irritability issues, decreased energy, occasional crying spells, 
and panic attacks, but denied substance abuse or suicidal or 
homicidal ideation.  The examiner ventured that the Veteran's 
insight and judgment appeared adequate.  His intellectual 
capacity appeared grossly intact, although the Veteran complained 
of some difficulty with focusing, attention, and concentration; 
however, it was not severe enough to interfere with his 
occupational adjustment.  The Veteran was noted to continue to 
experience trauma-related flashbacks and nightmares; increased 
startle response; hypervigilance; interpersonal guardedness; 
avoidance of and exaggerated response to trauma related triggers; 
decreased interest in hobbies and social activities; detachment 
and estrangement from others; emotional numbing; and, feelings of 
a foreshortened life.  The examiner assessed the Veteran as 
having a GAF score of 53, and indicated that the Veteran was 
capable of caring for his finances.  The examiner concluded that 
the Veteran showed mild to moderate occupational impairment and 
moderate social impairment, with his current functioning not 
dependent upon continuing psychotropic medication.

The Veteran also received VA outpatient treatment, and such 
records from August 2003 to June 2007 are associated with the 
file.  The Board observes that the Veteran reported not to be in 
treatment at the May 2010 VA examination, and the Veteran did not 
indicate there were outstanding treatment records; as such, the 
Board considers the treatment record to be complete for rating 
purposes.  VA treatment records show that the Veteran was 
assigned a GAF score of 60 on multiple occasions (and an April 
2004 medical record assigning a GAF score of 70 was referenced).  
The Veteran's depression screen in April 2005 was negative; 
however, later examiners noted that his mood was depressed, and 
affect was constricted.  The record reflects that the Veteran 
reported symptoms of insomnia, nightmares, cold sweats, instances 
of "being jumpy" in his sleep, depression, hypervigilance, 
irritability, occasional crying spells, avoiding news regarding 
the current war, isolating tendencies, low self-esteem, poor 
concentration, lack of motivation, lack of interest, feelings of 
worthlessness, tiredness and fatigue.  The Veteran reported some 
anxiety and occasionally hearing noises that caused him to become 
suspicious, but denied seeing things that were not there and 
denied panic attacks.  Examiners also noted that the Veteran's 
appearance was neat, speech was normal in rate, volume and tone, 
behavior was appropriate, thought process and content were 
logical and goal directed.  Hallucinations were not evident, 
suicidal and homicidal ideations were denied.  Examiners 
indicated that the Veteran was oriented to person, place, time 
and purpose, with normal insight/judgment, memory and 
intelligence.  

The Veteran sought private treatment from September 2004 to June 
2005.  In September 2004, the Veteran was assigned a GAF score of 
33.  At that evaluation, the Veteran reported symptoms that 
included intrusive thoughts; nightmares; flashbacks; distress at 
exposure to triggers which reminded him of past trauma 
(sensitivity to loud noises); inability to recall important 
aspects of the trauma; anhedonia; estrangement; detachment from 
others; restricted affect; severe sleep disturbance; 
irritability; frequent anger outbursts; concentration and memory 
problems; hypervigilance; and, exaggerated startle response.  The 
Veteran stated that he enjoyed spending free time at home, and 
denied any hobbies.  He complained of being unable to tolerate 
people standing behind him, and needing to always stand or be 
seated close to an exit.  The Veteran experienced depressive 
symptoms including depressed mood, decreased energy, and thoughts 
of death.  He also endorsed panic symptoms, including sweating, 
shaking and excessive anxiety, which reportedly occurred at night 
following nightmares.  He also reported auditory and visual 
hallucinations, to include hearing noises that he felt compelled 
to investigate, and seeing shadows in his peripheral vision.  The 
Veteran shared that he was married, was not working, and was 
attempting to take some classes.  On mental status examination, 
the Veteran was noted to be cooperative, dressed normally, and 
with normal speech.  The psychiatrist indicated that he had an 
anxious and depressed mood, and a restricted affect.  The 
psychiatrist noted that the Veteran's thought process was linear, 
attention was fair, and insight was good, and he was without 
hallucinations, delusions, suicidal or homicidal ideation during 
the interview.  The psychiatrist ventured that the Veteran was 
severely compromised in his ability to sustain social 
relationships and work relationships, and as such was permanently 
and totally disabled and unemployable.  

At the February 2005 medication check, the private psychiatrist 
noted that significant depressive symptoms persisted, and there 
was only slight improvement.  The psychiatrist again indicated 
that the Veteran was cooperative; dressed normally; with anxious 
and depressed mood, restricted affect, linear thought process; 
and, without current hallucinations, delusions, suicidal or 
homicidal ideation.  At a subsequent June 2005 patient 
assessment, the Veteran reported symptomatology of: nightmares 
with night sweats; startling; hypervigilance; anger; sadness; 
fear; depression; low energy; agitation; feeling helpless, 
hopeless, and suicidal; experiencing worry, racing and jumping 
thoughts; and crying spells.  In addition, he reported 
hallucinations including hearing his name called, cars driving 
up, footsteps and/or noises in the house.  The Veteran indicated 
that he did not socialize.  He also complained of trouble with 
his memory from room to room.  The Veteran, however, denied panic 
attacks and flash backs, and indicated that he had not 
experienced intrusive thoughts recently.

In his November 2005 letter, the Veteran stated he experiences 
intrusive thoughts; nightmares; flashbacks; distress at exposure 
to triggers which remind him of past trauma; inability to recall 
important aspects of the trauma; anhedonia; estrangement and 
detachment from others; restricted affect; severe sleep 
disturbance; irritability and anger outbursts; concentration and 
memory problems; hypervigilance, and exaggerated startle 
response.  He also endorsed a depressed mood, decreased energy, 
and thoughts of death.  He explained that he was unable to play 
sports or participate in physical activities, especially with his 
children, which depressed him and at times resulted in his 
remaining in bed for multiple days.  The Veteran indicated that 
he experienced occasional panic symptoms including sweating, 
shaking, and anxiety, primarily following his nightmares, which 
occurred approximately two to three times per month.  In 
addition, he listed a number of ailments, and he contended that 
these disabilities and their medications rendered him impaired 
and unable to maintain suitable employment for his family.

Review of the record suggests that the Veteran's friendships are 
currently limited to his family.  The record also reflects that 
the Veteran's psychiatric symptoms include sleep problems, 
irritability, depression, anxiety, occasional panic attacks, and 
flash backs.  The Board observes that the Veteran's GAF scores 
have varied from 33 to 60 (not including the GAF score of 70 
which is referred to by one VA evaluator, because the actual 
evaluation is not of record).  The Board finds that the GAF score 
of 33 assigned in September 2004 was early in the Veteran's 
treatment, and is not reflective of the Veteran's overall level 
of impairment during the pendency of his claim.  The majority of 
the Veteran's GAF scores have been between 53 and 60, and the 
most recent examination revealed a GAF score of 53, which is 
indicative of moderate symptoms.  Based on the entire record, the 
Veteran's GAF scores appear consistent with mild to moderate 
occupational and social impairment.  

After considering the totality of the record, the Board finds the 
evidence sufficient to support a 50 percent disability rating and 
no higher for the Veteran's PTSD.  According to the VA 
examination report and VA clinical records, the Veteran has 
significant impairment due to such symptoms as social isolation, 
heightened anger and irritability, flashbacks, nightmares, and 
poor sleep.  He has reported few friends or interests outside his 
immediate family, and has indicated that he believes his 
heightened irritability and anger problems were a factor in his 
recent divorce.  Finally, he has generally been assigned GAF 
scores between 53 and 60, indicative of serious symptoms.  In 
light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds a 50 percent 
rating is warranted for the Veteran's PTSD.

Nevertheless, the Board likewise finds the preponderance of the 
evidence to be against a 70 percent rating.  The Veteran has 
consistently denied homicidal thoughts or plans, and although he 
reported suicidal thoughts on one occasion along with feelings of 
helplessness and hopelessness, he has otherwise consistently 
denied suicidal ideation, and has not presented himself as a 
danger to himself or others.  He also has had no legal 
difficulties, with the exception of his divorce.  He has denied 
any obsessive or compulsive rituals which interfere with routine 
activities, and his speech has not been intermittently illogical, 
obscure, or irrelevant at any time of record; according to the 
records, the Veteran's speech is normal.  He has also not 
reported near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; although he does have bouts of anger and 
irritability, he remains able to manage his own household.  All 
VA examiners who have treated the Veteran have considered him 
competent to manage his personal finances.  He has also not 
reported impaired impulse control (such as unprovoked 
irritability with periods of violence).  He has been alert and 
fully oriented at all times of record, with no bouts of 
delusional or psychotic thinking.  His personal appearance and 
hygiene have also been within normal limits.  Although he has 
denied significant social interaction outside his home, he 
continues to have social interaction with his children.  Finally, 
although he has been afforded GAF scores as low as 33, indicative 
of serious, but not total, impairment, he has generally shown a 
high level of functionality given his age and health status.  

Overall, the Board finds a preponderance of the evidence to 
support an initial disability rating of 50 percent, but no 
higher, for the Veteran's PTSD.  Additionally, the Board has also 
considered whether to issue staged ratings pursuant to Fenderson, 
and finds that under the circumstances, staged ratings are not 
appropriate.  

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  In this case, the Veteran has alleged that 
his service-connected PTSD adversely affects his employment.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  No examiner has stated the 
Veteran's PTSD alone prevents all forms of employment.  The Board 
observes that the Veteran reported working full time as a 
supervisory jailer when previously examined in May 2010, although 
he reported missing several days each month as a result of PTSD 
related symptoms, such as fatigue, depression and anxiety.  The 
2010 VA examiner stated that there was mild to moderate 
occupational and moderate social impairment.  In short, the 
rating criteria contemplate not only his symptoms but the 
severity of his disability.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of the service-connected disability.  See 
38 U.S.C.A. § 1155 (West 2002) (Disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity).  For these 
reasons, referral for extraschedular consideration is not 
warranted.  

In conclusion, the Board finds the evidence supports an increased 
initial rating of 50 percent and no higher for the Veteran's 
PTSD.  As a preponderance of the evidence is against an increased 
rating in excess of 50 percent, the benefit-of-the-doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  





ORDER

Entitlement to an initial disability rating of 50 percent but no 
higher for service-connected PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.  



______________________________________________
JAMES L MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


